FILED
                            NOT FOR PUBLICATION
                                                                               MAR 17 2022
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARACELY HERNANDEZ,                               No.    20-35014

              Plaintiff-Appellant,               D.C. No. 3:17-cv-00624-SI

 and
                                                 MEMORANDUM*
TERESA TORRES; GLORIA SELEEN,

              Plaintiffs,

 v.

ROBERT SNIDER, Dr.; S. SHELTON,
Dr.; D. BROWN,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                            Submitted March 17, 2022**
                             San Francisco, California

Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges.

       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Oregon prisoner Aracely Hernandez appeals the district court’s judgment in

this action for federal civil rights violations and related state law claims.

Hernandez and two co-plaintiffs sued Dr. Robert Snider, Dr. Steve Shelton, and

David Brown, who were all medical personnel at Coffee Creek Correctional

Facility. We affirm.

      Hernandez argues that the district court erred in dismissing her 42 U.S.C.

§ 1983 claims on the ground that she failed to exhaust her administrative remedies.

See Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc); see also 42

U.S.C. § 1997e(a). We perceive no reversible error in the district court’s

disposition of those claims. The district court appropriately reconsidered its

dismissal of the § 1983 claim against Defendant Snider and sent that claim to the

jury on its merits. See Albino, 747 F.3d at 1171. The district court dismissed

Hernandez’s § 1983 claims against Defendants Shelton and Brown for the

independent reason that she had not alleged or shown that they were personally

involved in violating her rights. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

1989). But more to the point, in light of the jury’s ultimate verdict that Snider did

not violate Hernandez’s rights or sexually abuse her, Brown and Shelton could not

be liable to her for not preventing him from treating her. See Rodriguez v. County



                                            2
of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018); cf. City of Los Angeles v.

Heller, 475 U.S. 796, 799, 106 S. Ct. 1571, 1573, 89 L. Ed. 2d 806 (1986).

      Hernandez next argues that the district court abused its discretion in failing

to decline to exercise jurisdiction over her Oregon claims after it had dismissed her

federal claims. See Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th Cir.

2004); 28 U.S.C. § 1367(c)(3); see also United States v. Hinkson, 585 F.3d 1247,

1261–62 (9th Cir. 2009) (en banc). The district court was well within its discretion

to retain jurisdiction, particularly when federal claims remained pending

throughout the litigation and were ultimately tried to verdict. See Osborn v. Haley,

549 U.S. 225, 245, 127 S. Ct. 881, 896, 166 L. Ed. 2d 819 (2007); Arroyo v. Rosas,

19 F.4th 1202, 1209–10, 1215–16 (9th Cir. 2021); cf. Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 & n.7, 108 S. Ct. 614, 619 & n.7, 98 L. Ed. 2d 720

(1988).

      We decline to consider on appeal any issues Hernandez failed to raise in her

opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          3